         Case 1:20-cv-03731-CCB Document 1 Filed 12/23/20 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                              BALTIMORE DIVISION

FRANK PRECKEL                             )
7943 Parke West Drive                     )
Glen Burnie, Maryland 21061               )
                                          )
              Plaintiff,                  ) Civil Action File No.:
v.                                        ) (Jury Trial Demanded)
                                          )
UNIVERSITY OF MARYLAND, BALTIMORE )
620 West Lexington Street                 )
Baltimore, Maryland 21201,                )
                                          )
       Serve:                             )
       Hon. Brian E. Frosh                )
       200 St. Paul Place                 )
       Baltimore, Maryland 21202          )
                                          )
THE BOARD OF REGENTS OF THE               )
UNIVERSITY SYSTEM OF MARYLAND,            )
3300 Metzerott Road                       )
Adelphi, MD 20783                         )
                                          )
       Serve:                             )
       Hon. Brian E. Frosh                )
       200 St. Paul Place                 )
       Baltimore, Maryland 21202          )
                                          )
               Defendants.                )
__________________________________________)

                                        COMPLAINT

       Plaintiff, Frank Preckel (“Dr. Preckel” or “Plaintiff”), by and through his undersigned

counsel, brings this Complaint against University of Maryland Baltimore (“UMB” or

“Defendant”) and the Board of Regents of the University System of Maryland (“Board of

Regents”) (collectively “UMB”) by averring as follows:

                                      INTRODUCTION
            Case 1:20-cv-03731-CCB Document 1 Filed 12/23/20 Page 2 of 15



       1.       This is an action brought by a current employee of UMB for discrimination in

employment based on race, color, age, gender, and retaliation due to UMB’s actions and

inaction.

       2.       Dr. Preckel’s claims are brought pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”) and the Age Discrimination

Employment Act of 1967, 29 U.S.C. § 633a, et seq., as amended (“ADEA”), addressing age

discrimination and retaliation in the terms and conditions of employment. This action also seeks

relief pursuant to 42 U.S.C. § 2000e- 3(a), as amended, which prohibits retaliation against an

employee for pursuing protected rights.

       3. These claims, supporting facts, and damages set forth in this action are referred to

individually or, at times, collectively as the “Lawsuit.”

                                             PARTIES

       4.       Dr. Preckel is a white/Caucasian male employee over forty-years of age and is a

resident of the State of Maryland and at all times relevant to this lawsuit, Dr. Preckel was an

employee of Defendant within the meaning of Title VII and the ADEA.

       5.       Defendant, University of Maryland Baltimore, is an employer within the meaning

of Title VII and the ADEA, and who, at all times relevant to this lawsuit, employed fifteen or

more employees.

       6.       The Board of Regents of the University System of Maryland is the governing

body over the University System of Maryland, including UMB.

                     SUBJECT MATTER JURISDICTION AND VENUE

       7.       This Court has subject matter jurisdiction over this lawsuit pursuant to 28 U.S.C.

§ 1331 and 42 U.S.C. § 2000e-5(3).


                                                  1
            Case 1:20-cv-03731-CCB Document 1 Filed 12/23/20 Page 3 of 15



       8.       Venue is proper in the District of Maryland under 28 U.S.C. § 1391(b) and 42

U.S.C. § 2000e-5(f)(3) as Defendant is located in and Plaintiff works in Baltimore, Maryland.

                           ADMINISTRATIVE UNDERTAKINGS

       9.       Dr. Preckel filed an Equal Employment Opportunity Complaint deemed filed on

May 3, 2019. The Equal Employment Opportunity Commission issued an EEOC Dismissal and

Notice of Right via regular U.S. Mail dated September 24, 2020, which was received on

September 28, 2020 and which provided Dr. Preckel his right to file the instant action within

ninety (90) days of receipt of the Notice. The instant lawsuit has been filed within 90 days of his

receipt of the Notice of Rights.

                                             FACTS

       10.      Dr. Preckel began his employment with Defendant UMB in October, 2011 as a

systems administrator.

       11.      On May 1, 2019, Dr. Preckel filed a discrimination complaint with the Office for

Civil Rights, U.S. Department of Education (“DoEd”) addressing age, gender and color/race

discrimination and retaliation he experienced by UMB police officers, administrators, and

employees.

       12.      DoEd referred the complaint to the EEOC on July 23, 2019 and it was assigned an

EEOC Claim No. 531-2019-03173N.

       13.      Dr. Preckel’s EEO Complaint identified several instances of discriminatory and

retaliatory conduct giving rise to his EEO Complaint, including disparate treatment in handling

complaints, harassment due having made a complaint, singling out, negative entry in his

employment record, disparaging information shared with UMB employees, hyper-scrutiny in his




                                                 2
         Case 1:20-cv-03731-CCB Document 1 Filed 12/23/20 Page 4 of 15



work, ongoing harassment, failing to investigate his complaints and refusal to provide him

information pertaining to the investigation.

       14.      On March 18, 2017, Dr. Preckel reported, in writing, to the Chief of UMB’s

Police, which he copied to the President of UMB, that he had been accosted twice by different

unknown black females at the intersection of Martin Luther King Boulevard (“MLK Boulevard”)

and West Pratt Street, Baltimore, Maryland, on his way to work. The incidents included threats

against Dr. Preckel about his race and gender. Dr. Preckel was concerned about his security and

being a target due to his race/color and gender.

       15.     The only response that Dr. Preckel received was from Antonio Williams (“Mr.

Williams”)(Black male), from the UMB Police and Safety Division, stating that there was

nothing that could be done because that location is the jurisdiction of the Baltimore City Police.

       16.     On February 13, 2019, after parking his vehicle and crossing MLK Boulevard, Dr.

Preckel was walking east on West Pratt Street, Baltimore to get to work at UMB. An adult

black, female, younger than forty-years of age, appeared from behind the UMB directory sign

and began to rant racial slurs at Dr. Preckel and remained alongside him as he walked up the

street. She was agitated and angry. As she followed him, she yelled at him calling him “white

trash,” “privileged ass,” “pig skin puckered head,” and other outrageous names. She also told

him, “I know where you live.”

       17.     Though Dr. Preckel had been the target of racial slurs during his walk into work,

this attack was particularly outlandish and threatening. Dr. Preckel attempted to avoid her

barrage of insults and continued to walk down West Pratt St. with his eyes cast downward and

keeping quiet, to not escalate the situation. All the while the female followed beside him and

continued to yell at him, her arms gesticulating.


                                                    3
         Case 1:20-cv-03731-CCB Document 1 Filed 12/23/20 Page 5 of 15



       18.     When Dr. Preckel approached the UMB garage he took advantage of the

opportunity to escape her. He stopped, took a step back and swiftly crossed behind this female

and entered the garage seeking an alternate route to work.

       19.     The female, noting Dr. Preckel had made his escape from her, called upon two

adult black males to go after Dr. Preckel. These 2 black males ran after Dr. Preckel and

confronted him in the UMB garage, threatening to “f*ck him up.” At that point, Dr. Preckel

called out to two UMB parking attendants (black) who were within twelve feet of where he was

being confronted and I asked them to call the police. They looked at Dr. Preckel, noted the two

black males confronting him and did nothing in response to Dr. Preckel’s call for help.

       20.     However, after the 2 black males noticed they were being observed, they back

upped and exited the garage.

       21.     Dr. Preckel continued through the garage, exiting on Pennsylvania Street and

immediately went over to the UMB police office who was in a UMB police vehicle, parked on

the corner of Pennsylvania St. and Lemmon St. Dr. Preckel informed the officer that he was

being threatened by a “short-younger African-American woman,” and that he wanted to get away

from her. Dr. Preckel also mentioned that he believed this black female was exhibiting

dangerous and irrational behavior. The officer he spoke with was Officer Joseph Fair (“Officer

Fair”). Officer Fair’s reaction to Dr. Preckel’s complaint was one of disdain and incredulity.

Officer Fair did not seem interested and failed to ask any additional questions.

       22.     Officer Fair did not investigate Dr. Preckel’s complaint. Instead, he used it to cast

Dr. Preckel as a racist and misogynist, because Dr. Preckel had deigned to complain about a

younger black female.




                                                 4
         Case 1:20-cv-03731-CCB Document 1 Filed 12/23/20 Page 6 of 15



       23.     Later that day, after Dr. Preckel had initially spoken to Officer Fair, the female

who threatened Dr. Preckel contacted Officer Fair. Officer Fair met with her and spoke to her.

Not coincidentally, the next day, she filed a complaint with UMB’s Office of Accountability and

Compliance (“OAC”).

       24.     The female is identified by Defendant UMB as “A.W.” and, at that time, she was

an employee of UMB.

       25.     Unlike with Dr. Preckel’s complaint, when A.W. contacted Officer Fair, he took

the time to meet with her and to do an initial investigation into A.W.”s complaint. Upon

information and belief, he encouraged her to file a complaint with OAC. Office Fair went so far

as to seek out Dr. Preckel’s gold Saturn, which was parked several blocks off the UMB campus,

look up his license plate and identify him. He then shared his findings with A.W. who then filed

the complaint with OAC.

       26.     It appears that A.W. was angry at Dr. Preckel for attempting to park in the same

location she was trying to park. A.W. noted Dr. Preckel and his car model and color. A.W. then

monitored where Dr. Preckel parked and waited for him as he walked from his vehicle to work

and that is where she ambushed him.

       27.     A.W.’s complaint alleged that it was Dr. Preckel who called her racist names and

was following her. In addition, A.W. described that she come across two co-workers and shared

with that Dr. Preckel had been following her and had gone into the UMB garage.

       28.     In response to A.W.’s complaint, UMB police and OAC pulled videos and,

presumably, watched them. In one video it clearly indicates that A.W. is the aggressor. It is

A.W. who can be seen trying to keep up with Dr. Preckel and her mouth is moving, and her arms

gesturing forcefully. The video shows Dr. Preckel with his head down and straight ahead,


                                                 5
         Case 1:20-cv-03731-CCB Document 1 Filed 12/23/20 Page 7 of 15



walking without speaking and in no way engaging with A.W. This same video shows A.W.

make her way towards two black adult males and speak rapidly at them and point towards the

garage. These two black adult males quickly make their way into the garage. This indicated that

A.W. did not just pass these two males but, rather, sought them out. It also indicates that these

two males reacted to A.W.’s statements and demands. Yet, there are no statements from these

two males, even though they were A.W.’s co-employees.

       29.      After A.W. complained, UMB OAC demanded that Dr. Preckel meet with them

to interview him about A.W.’s complaint. After dealing with the logistics of the meeting, Dr.

Preckel met with UMB OAC. During the meeting OAC peppered Dr. Preckel with questions but

refused to address Dr. Preckel’s concerns about A.W.’s assault.

       30.     UMB OAC’s questions relied on incorrect facts, assumed that A.W. was telling

the truth and that Dr. Preckel was lying.

       31.     For instance, UMB concluded that because A.W. was shorter and smaller than Dr.

Preckel, that she could not be an aggressor, that she could not be threatening, and that she had

not verbally attacked Dr. Preckel.

       32.     UMB believed that Dr. Preckel made racial statements to A.W. but disbelieved

Dr. Preckel when he informed them that A.W. had made racist statements to him. As such UMB

decided that the black female was more credible than the older white male, even though at least

one video belied that conclusion. The bias reflected in UMB’s investigation was that Dr.

Preckel, an older white male, must be the one who made the racist statements.

       33.     UMB ignored the facts that showed A.W. had encouraged and directed the 2

black males to go after Dr. Preckel, readily ascertained by watching at least one video, and failed

to address the inconsistencies in A.W.’s so-called factual account.


                                                 6
         Case 1:20-cv-03731-CCB Document 1 Filed 12/23/20 Page 8 of 15



       34.     UMB failed to interview pertinent witnesses, including the 2 adult black males

who ran into the garage after Dr. Preckel.

       35.     UMB mischaracterized the factual record and ignored facts to find that Dr.

Preckel was the one at fault. It also believed A.W. over Dr. Preckel even though A.W.’s account

was not supported by the videos.

       36.     UMB stated A.W.s statements as fact and did not test them. For instance, UMB

stated that “A.W. exited her vehicle and began walking to work along Pratt Street across Martin

Luther King Jr. Boulevard.” Yet, there would be no way to corroborate this in that there is no

video of this. UMB accepted A.W.’s statement that Dr. Preckel was walking behind her.

However, Dr. Preckel was approaching UMB from a different direction than where A.W. was

parked. This means that at the point A.W. popped out from behind the UMB directory, she

either made it to that area right as Dr. Preckel had crossed the street and it was coincidence that

she was there exactly at the moment, or she was waiting to see if he would come by.

       37.     UMB was so keen on finding Dr. Preckel at fault that they even cast his out of the

ordinary behavior as being nefarious. For instance, the fact that Dr. Preckel prepared a statement

to read to UMB was deemed problematic and when Dr. Preckel would not simply give his

statement over to UMB, it found fault in him. UMB went so far as to fault him for being nervous

and agitated as they were grilling him.

       38.     UMB’s interview of Dr. Preckel was not meant to elicit information but to attempt

to corner and accuse Dr. Preckel.

       39.     UMB asked inartful and imprecise questions and then found fault in Dr. Preckel’s

attempts to answer them specifically. For instance, one question they asked was regarding Dr.

Preckel’s car, a Saturn. Yet, because Dr. Preckel owns more than one Saturn, the way they asked


                                                 7
          Case 1:20-cv-03731-CCB Document 1 Filed 12/23/20 Page 9 of 15



it, he could not answer it as they expected. They concluded he was being evasive but failed to

consider that the questions presented were vague and imprecise.

       40.     UMB ignored evidence that corroborated Dr. Preckel’s version of what occurred

because the investigation was not to unearth facts and to analyze them impartially. Rather it was

to achieve the result of finding that Dr. Preckel violated UMB’s non-discrimination policy.

UMB perceived Dr. Preckel as someone who is part of the race problem – the quintessential

white privileged male. Whereas UMB viewed A.W. as the victim of discrimination, simply

because of the color of her skin, her race, and her gender.

       41.     UMB investigators accused Dr. Preckel of not cooperating with the investigation

even though he had been cooperative and had followed up to their requests to speak with him.

UMB investigators went so far as to threaten Dr. Preckel that they would inform his supervisor

that he was not being cooperative.

       42.     UMB concluded that Dr. Preckel had engaged in the conduct alleged by A.W.,

that he was in violation of the UMB’s non-discrimination policy and UMB recommended further

disciplinary action.

       43.     The negative finding – that Dr. Preckel made the racist remarks as alleged by

A.W., that he was evasive and uncooperative – all remain in his employment record.

       44.     After the so-called investigation had concluded, Office Fair kept Dr. Preckel in

his cross hairs. Officer Fair issued Dr. Preckel a parking warning on April 30, 2019, though Dr.

Preckel was performing his assigned duties and picking up computer system backup tapes for

delivery off-site and had a sign on his windshield stating, “Vehicle Temporarily Parked for

logistic support for the Center for Information Technology Service (CITS),” and provided a

contact number.


                                                 8
         Case 1:20-cv-03731-CCB Document 1 Filed 12/23/20 Page 10 of 15



        45.    Subsequently, on May 3, 2019, Officer Fair intercepted a City of Baltimore Police

Officer responding to Dr. Preckel’s call from the UMB parking lot after Dr. Preckel reported an

assault and property damage. Another UMB officer (black) arrived and instead of assisting Dr.

Preckel, he became combative towards Dr. Preckel, as if Dr. Preckel was the suspect.

        46.    UMB’s failure to investigate Dr. Preckel’s concerns, its bias against Dr. Preckel

in its investigation of A.W.’s complaints, its mischaracterization of the facts and evidence, its

intent to find Dr. Preckel at fault, its imposition of a negative finding and placing it in his

employment records, its sharing of negative information with UMB employees, and its ongoing

efforts to monitor Dr. Preckel, caused Dr. Preckel great concern, anxiety, fear and reputational

harm.

        47.    Dr. Preckel wanted to obtain the information surrounding the so-called

investigation into his conduct and submitted several Public Information Act requests to UMB in

mid-2019 for the information, which were denied.

        48.    There was no reason to deny his PIA requests, other than to keep him from

information that he needed. Dr. Preckel has since received much of the requested information

after his counsel submitted a second set of PIA requests in early 2020, re-requesting the

information.

        49.    The information confirms Dr. Preckel’s claims that UMB police, OAC, and other

UMB employees were making negative comments about Dr. Preckel and damaging his

reputation. Dr. Preckel lives with the knowledge that many UMB employees were part of a

disparaging rumor mill about Dr. Preckel. In addition to the negative finding in his employment

records, Dr. Preckel works under a cloud created by UMB.

                                      COUNT I
                           RACE AND COLOR DISCRIMINATION

                                                   9
         Case 1:20-cv-03731-CCB Document 1 Filed 12/23/20 Page 11 of 15



                                             TITLE VII

       50.      Dr. Preckel incorporates the allegations set forth in the foregoing paragraphs as

though fully alleged herein.

       51.     At all times relevant to this Complaint, Dr. Preckel was a white/Caucasian

“employee” and Defendants were “employers” within the meaning of Title VII.

       52.     Defendants took an adverse action against Dr. Preckel when they conducted a

biased and tainted investigation, failed to investigate A.W.’s conduct, concluded Dr. Preckel

violated the non-discrimination policy, placed this critically negative finding in his employment

records, shared the negative finding with his supervisors and disparaged Dr. Preckel reputation.

       53.     The conduct as alleged throughout this Complaint constitutes discrimination and

disparate treatment based on race/color in violation of Title VII.

       WHEREFORE, Dr. Preckel demands judgment against Defendant and seeks the

following relief:

       a.      Compensatory damages;

       b.      Attorney’s fees and costs;

       c.      Injunctive relief;

       d.      Other equitable relief; and

       e.      Any other relief authorized and that this Court deems just and equitable.

       something

                                          COUNT II
                                    GENDER DISCRIMINATION
                                          TITLE VII

       54.     Dr. Preckel incorporates the allegations set forth in the foregoing paragraphs as

though fully alleged herein.


                                                10
         Case 1:20-cv-03731-CCB Document 1 Filed 12/23/20 Page 12 of 15



       55.     At all times relevant to this Complaint, Dr. Preckel was a male “employee” and

Defendants were an “employer” within the meaning of Title VII.

       56.     Defendants took an adverse action against Dr. Preckel when they conducted a

biased and tainted investigation, failed to investigate A.W.’s conduct, concluded Dr. Preckel

violated the non-discrimination policy, placed this critically negative finding in his employment

records, shared the negative finding with his supervisors and disparaged Dr. Preckel reputation.

       57.     The conduct as alleged throughout this Complaint constitutes discrimination and

disparate treatment based on gender in violation of Title VII.

       WHEREFORE, Dr. Preckel demands judgment against Defendant and seeks the

following relief:

       a.      Compensatory damages;

       b.      Attorney fees and costs;

       c.      Injunctive relief;

       d.      Other equitable relief; and

       e.      Any other relief authorized and that this Court deems just and equitable.

                                         COUNT III
                                    AGE DISCRIMINATION
                                           ADEA

       58.     Dr. Preckel incorporates the allegations set forth in the foregoing paragraphs as

though fully alleged herein.

       59.     At all times relevant to this Complaint, Dr. Preckel was an “employee” over the

age of forty and Defendants were an “employer” within the meaning of the ADEA.

       60.     Defendants took an adverse action against Dr. Preckel when they conducted a

biased and tainted investigation, failed to investigate A.W.’s conduct, concluded Dr. Preckel


                                                11
         Case 1:20-cv-03731-CCB Document 1 Filed 12/23/20 Page 13 of 15



violated the non-discrimination policy, placed this critically negative finding in his employment

records, shared the negative finding with his supervisors and disparaged Dr. Preckel reputation.

       61.     The conduct as alleged throughout this Complaint constitutes discrimination and

disparate treatment based on age in violation of the ADEA.

       WHEREFORE, Dr. Preckel demands judgment against Defendant and seeks the

following relief:

       a.      Compensatory damages;

       b.      Attorney’s fees and costs;

       c.      Injunctive relief;

       d.      Other equitable relief; and

       e.      Any other relief authorized and that this Court deems just and equitable.

                                         COUNT IV
                                       RETALIATION
                                     ADEA and TITLE VII

       62.     Dr. Preckel incorporates the allegations set forth in the foregoing paragraphs as

though fully alleged herein.

       63.     At all times relevant to this Complaint, Dr. Preckel was a male “employee” over

the age of forty and Defendants were an “employer” within the meaning of Title VII and the

ADEA.

       64.     Defendants retaliated against Dr. Preckel when they failed to investigate Dr.

Preckel’s complaints race, gender, and age discrimination and, instead, retaliated against him for

having brought concerns forward about A.W., a black/African American adult female who is

younger than forty years of age.




                                               12
         Case 1:20-cv-03731-CCB Document 1 Filed 12/23/20 Page 14 of 15



       65.      The conduct as alleged throughout this Complaint constitutes retaliation based on

Title VII and the ADEA.

       WHEREFORE, Dr. Preckel demands judgment against Defendant and seeks the

following relief:

             a. Compensatory damages;

             b. Attorney’s fees and costs;

             c. Injunctive relief;

             d. Other equitable relief; and

             e. Any other relief authorized and that is Court deems just and equitable.

                                        COUNT V
                               HOSTILE WORK ENVIRONMENT
                                    TITLE VII and ADEA

       66.      Dr. Preckel incorporates the allegations set forth in the foregoing paragraphs as

though fully alleged herein.

       67.      At all times relevant to this Complaint, Dr. Preckel was a white/Caucasian male

“employee” over the age of forty and Defendants were an “employer” within the meaning of

Title VII and the ADEA.

       68.      Dr. Preckel was subjected to continuous and pervasive mistreatment after he

complained about A.W. and after A.W. brought fraudulent complaints against Dr. Preckel. This

conduct was intense and lasted throughout the so-called investigation and beyond. It included

continual demands from Dr. Preckel, accusations and questioning, singling out and other actions

as alleged in the Complaint. Management was part of the harassing conduct and did nothing to

stop the conduct, even after Dr. Preckel made clear that he was being treated poorly because he

is an older white/Caucasian/male and A.W. is a younger black.


                                                 13
         Case 1:20-cv-03731-CCB Document 1 Filed 12/23/20 Page 15 of 15



       69.      The conduct as alleged throughout this Complaint created a hostile work

environment under Title VII and the ADEA.

       WHEREFORE, Dr. Preckel demands judgment against Defendant and seeks the

following relief:

             a. Compensatory damages;

             b. Attorney’s fees and costs;

             c. Injunctive relief;

             d. Other equitable relief; and

             e. Any other relief authorized and that is Court deems just and equitable.

                                DEMAND FOR TRIAL BY JURY

       Dr. Preckel demands a trial by jury in this action on all causes in this Lawsuit.


                                                      Respectfully Submitted,

                                                      ______/s/_____________
                                                      Ruth Ann Azeredo (16175)
                                                      1997 Annapolis Exchange Parkway
                                                      Suite 300
                                                      Annapolis, MD 21401
                                                      (410) 558-1915
                                                      (410) 558-1917 Fax
                                                      ruthazeredo@comcast.net

                                                      and

                                                      _______/s/_____________
                                                      Timothy W. Romberger
                                                      Fed. Bar No. 014408
                                                      1025 Connecticut Avenue, N.W.
                                                      Suite 1000
                                                      Washington, D.C. 20046
                                                      (202) 248-5053
                                                      (703) 582-6494
                                                      Timromberger1@comcast.net
DATE: December 23, 2020

                                                 14
